Citation Nr: 0736554	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-07 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (the Montgomery GI Bill), beyond the 
delimiting date of July 30, 2003.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The record reflects that the veteran had a period of active 
service from August 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that the veteran was not 
entitled to an extension of his 10-year delimiting date of 
July 30, 2003, for his eligibility to receive educational 
assistance benefits under chapter 30 of title 38, United 
States Code (Chapter 30).  The Board notes that the RO in Los 
Angeles now has jurisdiction, and that the RO in Muskogee 
issued the Statement of the Case.

In July 2004, the Board remanded this matter for further 
development.  In the remand, the Board indicated the veteran 
was unrepresented, as the representative he had attempted to 
appoint, the American Legion (AL), had submitted a statement 
dated in August 2003 declining to accept the veteran's 
appointment.  We do note, however, that in September 2007 the 
AL submitted a Written Brief Presentation on behalf of the 
veteran, and indicated that the veteran was "[r]epresented 
by" AL.  


FINDINGS OF FACT

1.  The veteran served on active duty from August 1989 to 
July 1993, and his basic delimiting period for receiving 
Chapter 30 educational assistance benefits expired on July 
30, 2003.

2.  It is neither alleged nor shown that the veteran had a 
later period of active duty, or that he had a physical or 
mental disability wjich prevented him from initiating or 
completing an educational program during his basic Chapter 30 
delimiting period.

3.  The veteran has not been shown to have met the character-
of-discharge requirement of Chapter 30, nor has there been 
any showing of a correction of military records or a change, 
correction, or modification of a discharge or dismissal which 
would make the veteran eligible for educational assistance 
benefits.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
receiving Chapter 30 educational benefits, beyond July 30, 
2003, have not been met as a matter of law.  38 U.S.C.A. § 
3031 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 21.7050, 21.7051 
(2007); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
VCAA (Veterans Claims Assistance Act of 2000), codified at 38 
U.S.C.A. §§ 5103, 5103A.  The VCAA provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by VA, and shall 
assist a claimant in obtaining such evidence.

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was fully notified of the 
VCAA requirements.  However, it is not clear that such notice 
is required in this case since the benefit sought is found in 
Chapter 30 of title 38.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002) ("the notice and duty to assist provisions 
of the [VCAA] . . . are relevant to a different chapter of 
Title 38 and do not apply to this appeal").  In addition, as 
will be explained below, the Board finds that the law, and 
not the evidence, is dispositive in this case.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable 
where law, not factual evidence, is dispositive).

An opinion from the VA General Counsel held that the VA is 
required neither to provide notice of the information and 
evidence necessary to substantiate a claim nor to develop 
evidence to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004).  The Board also notes that Court has held 
where there is an error in the VCAA notice, or in this case 
an absence of the VCAA notice, there is no prejudice to a 
claimant as a result of the error if the benefit sought could 
not possibly have been awarded as a matter of law.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that no further action is necessary under the 
VCAA since it is the law, and not the evidence, that is 
dispositive in the present decision.

II.  Factual Background

The record indicates that the veteran served on active duty 
from August 1989 to July 1993, and that he received a general 
discharge under honorable conditions (UHC).  He has stated 
that he was initially advised, after a Captain's Mast 
disciplinary proceeding, that he would receive a discharge 
under other than honorable conditions (OTH), but that the 
matter was referred toWashington and the recommendation was 
modified to confer the UHC, vice OTH, discharge. 

The veteran's delimiting period for use of his education 
benefits under Chapter 30 expired on July 30, 2003, 10 years 
after the date of his separation from service.

A VA Form 22-1990, Application for Education Benefits, was 
received on March 2, 1994, wherein the veteran requested 
educational assistance under the New GI Bill - Active Duty 
Educational Assistance Program (Chapter 30) - for service 
beginning on or after July 1, 1985, through June 30, 1988.  
In March 1994, the veteran filed a VA Form 22-1999, 
Enrollment Certification.  

A March 1994 VA Form 22-8945, Education Award, indicates that 
the veteran was denied educational assistance due to the 
character of his discharge.  There was a delimiting date of 
July 30, 2003, noted on the VA Form 22-8945.  

In a statement dated in April 1997, the veteran requested 
that he be able to use GI Bill benefits.  He indicated he was 
discharged in July 1993 with a "general [discharge] under 
honorable conditions".  He claimed he had "written the 
proper authorities several times requesting an upgrade of 
that discharge, but so far [his] efforts [had] come up 
empty" and that he had not received "any response from the 
Naval Review Board".  He requested that VA review his 
service records, and claimed that he had served over 99% of 
his original enlistment, and was only discharged eight days 
before his EOS (expiration of service).  

In May 1997, the veteran filed another VA Form 22-1990, 
Application for Education Benefits, wherein he again 
requested educational assistance under the Montgomery GI Bill 
- Active Duty Educational Assistance Program (Chapter 30).  
In May 1997, a VA Form 22-1999, Enrollment Certification, was 
completed by a certifying official from Long Beach City 
College.

In an August 1997 letter, the RO notified the veteran that 
his claim for education benefits under Chapter 30 remained 
denied because of the character of his discharge.  (Although 
there are two copies of Form 22-8945 dated in July 1997 of 
record, both of which appear to show that the veteran was 
awarded educational assistance, these are dated prior to the 
August 1997 letter which clearly indicates his claim for 
education benefits was denied.)

In an undated letter, the RO notified the veteran that 
although he was "eligible for the Montgomery GI Bill - 
Active Duty (MGIB)", he could not be paid because his course 
of study had not been approved for that benefit.

Received from the veteran in October 2003 was a letter in 
which he requested an extension of his delimiting date, which 
was on July 29, 2003.  He indicated he was pursuing a two 
year degree in Business Management, and was not certain on 
which grounds VA would grant an extension.  He indicated he 
had been told at discharge in July 1993 that a general 
discharge under honorable circumstances would trigger 
forfeiture of his contribution to the GI Bill.

In an undated letter, placed chronologically in the claims 
file after the veteran's request for an extension, the RO 
notified the veteran that his request for a extension of his 
delimiting date had been denied because he did not meet the 
qualifications for an extension under the Chapter 30 program, 
which included having a later period of active duty at least 
90 days in length or a disability which prevented him from 
initiating or completing his program of education.  

In his November 2003 notice of disagreement, the veteran 
claimed that it was in July 1999 when he first learned that 
he was eligible to receive GI benefits, but that he could not 
enroll in a program at that time due to his work schedule.  

After remand by the Board, the RO attempted further 
development as to the veteran's character of discharge.  In a 
copy of e-mail correspondence from the Department of the Navy 
dated in August 2005, it was noted that a review of the 
veteran's digital record of his DD Form 214 showed he had 
active service from August 7, 1989, to July 29, 1993, and had 
a "General (UHC)/Misconduct" discharge.  There was no DD 
Form 215 or other indication of an amendment of his discharge 
report, and no period of honorable service found for the 
veteran.  

III.  Analysis

The veteran maintains entitlement to an extension of his 
delimiting date of July 30, 2003, for eligibility for 
receiving educational assistance benefits under Chapter 30.  

An educational assistance program for certain veterans and 
service members is established for the purpose as stated in 
38 U.S.C. § 3001; 38 C.F.R. § 21.7000.

The governing legal criteria provide a ten-year period of 
eligibility during which an individual may use his or her 
entitlement to Chapter 30 educational assistance benefits, 
and the applicable period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a); 38 
C.F.R. § 21.7050(a).  In this case, the veteran's last 
discharge from service appears to have taken place on July 
29, 1993.

The delimiting period of eligibility for Chapter 30 benefits 
may be extended if the veteran was prevented from initiating 
or completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  VA will not consider a veteran who is disabled 
for a period of 30 days or less as having been prevented from 
initiating or completing a chosen program, unless the 
evidence establishes that the veteran was prevented from 
enrolling or reenrolling in the chosen program or was forced 
to discontinue attendance, because of the short disability.  
38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

Where a veteran becomes eligible for educational assistance 
as the result of a correction of military records by a Board 
for Correction of Military Records (BCMR) under 10 U.S.C. § 
1552, or a change, correction or modification of a discharge 
or dismissal by a Discharge Review Board (DRB) under 10 
U.S.C. § 1553, or other corrective action by competent 
military authority, the VA will not provide educational 
assistance later than 10 years from the date his or her 
dismissal or discharge was changed, corrected, or modified 
(except as provided in 38 C.F.R. § 21.7051).  38 C.F.R. § 
21.7050(f).  The veteran contends that the provisions of 38 
C.F.R. § 21.7050(f) are applicable in his case, but that he 
does not know when the modification/correction relating to 
the character of his discharge was made.

As noted above, the veteran was discharged from active 
service on July 29, 1993; as a result, the period of 
eligibility for Chapter 30 benefits ended on July 30, 2003.  
To warrant an extension of the delimiting date (or an 
extension of the period of eligibility), there must be a 
modification of the veteran's character of discharge (38 
C.F.R. § 21.7050(f)), or a later period of active duty, or 
medical evidence must clearly show that, during a claimed 
period of disability, pursuit of a program of education was 
not medically feasible.  38 U.S.C.A. § 3031(d); 38 C.F.R. 
§ 21.7051(a).

It appears to be clear that the veteran was initially denied 
educational assistance under Chapter 30 due to the character 
of his discharge from service, which was a general, UHC, 
discharge.  The veteran argues that the provisions of 38 
C.F.R. § 21.7050(f) are applicable in his case because he 
believes he was given an upgrade in the character of his 
discharge.  He says he does not know when the modification or 
correction relating to the character of his discharge was 
made, and it appears that he interprets the pre-discharge 
modification of his commander's proposed OTH discharge to UHC 
as satisfying that criterion.  Unfortunately, he fails to 
recognize that the discharge-upgrade criterion for extension 
of a Chapter 30 delimiting date refers to action by a BCMR or 
DRB, which occurs after separation from service rather than 
during service.  The record on appeal contains no reference 
to any action by a BCMR or DRB, and neither the veteran nor 
the service department has identified any documentation in 
support of such action.

While the RO has conducted an analysis which basically 
assumes that an educational assistance award was made to the 
veteran, and that the veteran has not met the criteria (nor 
even alleged the criteria) for extending the delimiting date, 
the result is the same whether or not an actual award was 
made.  In that regard, the Board notes that VA has contacted 
the appropriate authority and verified the veteran's 
character of discharge, and there is no record of any DD Form 
215, which might show a modification of such discharge, nor 
is there any record of an honorable discharge.  Thus, an 
extension of the delimiting date would not be warranted on 
that basis. 

Likewise, the veteran has not alleged, nor has the record 
shown, either a later period of active duty or inability to 
pursue a program of education due to disability; therefore, 
an extension of the delimiting date would not be warranted on 
that basis.  As a result, the criteria for an extension of 
the Chapter 30 delimiting period are not met.  As the 
determination as to the veteran's eligibility to extend the 
delimiting period is not favorable, the claim must be 
regarded as legally insufficient, since the requisite 
elements for eligibility to qualify for this benefit are not 
met.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond July 30, 2003, is denied.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


